Title: From David Humphreys to John Pray, 9 April 1783
From: Humphreys, David
To: Pray, John


                        
                            Sir
                            Head Quarters April 9th 1783
                        
                        The Commander in Chief is pleased to direct that you send up a Cockswain & 8 of your best Oarsmen to
                            Man his Barge—They may bring a light Boat with them to be kept at Head Quarters for Orderly purposes. I am Sir Your Hble
                            Servt 
                        
                            D. Humphrys A.D.C.
                        
                    